DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
 
Election/Restrictions
Claims 2 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2020.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

The Specification only discusses “the mating element” and does not mention plural mating elements, some permanent and some removable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	With regards to claim 5, the original disclosure and the Specification does not support at least one mating element being removable and at least one other mating 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art.
AAPA discloses in figs. 3A and 3B:
1. An integrated packaging and object holder (the plate 304 is capable of holding objects as well as their packaging) configured to attach to a mounting structure of a system for printing on a three-dimensional object, wherein the integrated packaging and object holder comprises: 
a packaging unit comprising one or more holding portions (308, apertures in which objects are placed for printing), wherein each of the one or more holding portions is configured to hold at least a portion of a three-dimensional object (golf club head 312); and 
at least one mating element (latch 316 with locating feature 320 to aid in positioning and to secure the holder to sled 112) configured to engage a complementary 
AAPA does not expressly disclose the at least one mating element being removable from the integrated packaging and object holder.
However, it would have been desirable at the time the invention was filed to enable the mating element to be removable from the object holder. In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
For instance, the holder for the golf club head is ideally removable so that a new job may be printed using a different object holder, such as for golf balls, while re-using the same mating element.
This would reduce the cost of the device as a whole and enable specific object holders to be retailed separately from a mating element. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the at least one mating element removable from the integrated packaging and object holder so as to enable the object holder and mating element to be retailed separately, while reducing the cost of the object holder.
There are other obvious reasons for providing a removable mating element. The mating element has movable parts which engage and may eventually fail. Providing a removable mating element enables the mating element to be replaced without requiring the entire object holder to be replaced.
One may also be motivated to provide a removable mating element to enable the object holder to interface with any of various unique mating elements that are adapted to specific types of printing devices. 

3. The integrated packaging and object holder of claim 1, wherein the at least one mating element comprises one or more of the following: 
a tab, a flange, a mating groove, a mating hole, or a mating pin (latch 316 is a mating pin).  
6. The integrated packaging and object holder of claim 1, wherein the at least one mating element is configured for accurate alignment of the integrated packaging and object holder with respect to the mounting structure (locating features 320 aid in positioning) .  
7. The integrated packaging and object holder of claim 1, wherein accurate alignment of the integrated packaging and object holder comprises proper alignment and orientation of printable areas included in the three-dimensional object held within the holding portion with respect to the mounting structure (fig. 3A).  
8. The integrated packaging and object holder of claim 1 comprising two mating elements disposed on two adjacent sides of the object packaging and holder (320).  
9. The integrated packaging and object holder of claim 1, wherein the at least one mating element is disposed on a side of the integrated packaging and object holder 
14. The integrated packaging and object holder of claim 1, wherein the one or more holding portions are configured for holding a three-dimensional object both during printing on the three- dimensional object and for storage or transportation of the three dimensional object (the holding portions are capable of holding the object for storage or transportation).

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.
The previous rejection provided an interpretation of the differences between the terms detachable and removable. The Applicant’s statement that the terms are synonymous is not persuasive. 
There is no antecedent basis for claim 5, nor a disclosure in the Specification for one mating element permanently attached and another mating element removable. The Applicant’s discussion concerning one of ordinary skill in the art is noted, however the written description requirement is distinct from the enablement requirement. 
The Applicant’s arguments regarding the 103 rejection are noted. However, merely making an element removable is not inventive. The Specification discloses no benefit for the removable mating elements, therefore, the rejection cannot be the product of hindsight. 

The request for an interview is presently denied due to time constraints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896